                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TONI KLINE,                                :   CIVIL ACTION NO. 1:19-CV-205
                                           :
                    Plaintiff              :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
ANDREW M. SAUL,                            :
Commissioner of Social Security,           :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 6th day of December, 2019, upon consideration of the

report (Doc. 14) of Magistrate Judge Martin C. Carlson, recommending that the

court deny the appeal of plaintiff Toni Kline (“Kline”) from the decision of the

administrative law judge denying her application for disability insurance benefits

and supplemental security income, and the court noting that Kline filed objections

(Doc. 15) to the report, see FED. R. CIV. P. 72(b), and the Commissioner of Social

Security (“Commissioner”) filed a response (Doc. 16) thereto, and following de novo

review of the contested portions of the report, see E.E.O.C. v. City of Long Branch,

866 F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C. § 636(b)(1)), and affording “reasoned

consideration” to the uncontested portions, see id. (quoting Henderson v. Carlson,

812 F.2d 874, 878 (3d Cir. 1987)), the court being in agreement with Judge Carlson

that the administrative law judge’s decision “is supported by substantial evidence,”

42 U.S.C. § 405(g), and finding Judge Carlson’s analysis to be thorough, well-

reasoned, and fully supported by the record, and further finding Kline’s objections
to be without merit and squarely and correctly addressed by the report, it is hereby

ORDERED that:

      1.     The report (Doc. 14) of Magistrate Judge Carlson is ADOPTED.

      2.     The decision of the Commissioner denying Kline’s application for
             disability insurance benefits and supplemental security income is
             AFFIRMED.

      3.     The Clerk of Court shall enter judgment in favor of the Commissioner
             and against Kline as set forth in paragraph 2.

      4.     The Clerk of Court shall thereafter CLOSE this case.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
